Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 4, 7 – 14 and 17 – 24.

Terminal Disclaimer
The terminal disclaimer filed on 16 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,396,242 and U.S. Patent No. 10,459,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 4, 7 – 14 and 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 11 and 21 directed to monitoring, by a change detection thread running on a first server associated with a first instance of a plurality of instances of a replicated database, for changes to any of a plurality of records within one or more shared tables of the replicated database; responsive to detection of a change to a record of the plurality of records, storing, by the change detection thread, an item onto a queue containing information regarding the change; and packaging groups of changes, represented by multiple items on the queue, into a plurality of chunks, wherein each chunk of the plurality of chunks: corresponds to a discrete unit of progress for both change detection and transport; is associated with a plurality of changed records; contains metadata about the plurality of changed records, wherein the metadata includes timestamp boundaries indicative of the plurality of changed records associated with the chunk, and wherein the timestamp boundaries include a first timestamp indicating an earliest time at which the plurality of changed records was modified and a second timestamp indicating a latest time at which the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164